Citation Nr: 1817024	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1987 to November 1987 and on active duty from November 1988 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran verbally expressed his desire to withdraw his appeal to a Decision Review Officer at the Agency of Original Jurisdiction (AOJ).  The AOJ instructed the Veteran to provide a statement in writing in order to properly withdraw his appeal and he received a request for such a written withdrawal in August 2010; however, he never withdrew his claim in writing.  Accordingly, the Board must proceed with adjudication of the Veteran's claim.  See 38 C.F.R. 
§ 20.204(b) (except when made on the record at a hearing, appeal withdrawals must be in writing).

The Board notes that the Veteran requested a hearing before the Board, which was scheduled for October 2010.  The Veteran failed, however, to report for that hearing.  Accordingly, the Veteran's request for a Board hearing before a Veterans Law Judge is considered withdrawn.  38 C.F.R. § 20.704(e) (2017). 

In July 2012 and January 2015, the Board remanded the case for additional development, and obtained an opinion from the Veterans Health Administration (VHA) in August 2014.  Thereafter, in a February 2016 decision, the Board denied the claim on appeal. The Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Court issued a Memorandum Decision, which set aside and remanded the Board's February 2016 decision for action consistent with the Memorandum Decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration, and to address the bases of the Court's Memorandum Decision.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). While strict compliance to the terms of the remand is not necessary, there must be at least a substantial compliance to the remand orders.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the February 2016 decision, the Board denied service connection for obstructive sleep apnea on a direct basis based on a determination that the disorder did not have its in service and was not otherwise related to service.  Additionally, the Board denied service connection for such disorder on a secondary basis based on a determination that the Veteran's obstructive sleep apnea was not shown to have been caused or aggravated by his service-connected sinusitis or lithium treatments for his service-connected major depressive disorder.  In reaching such conclusions, the Board relied on negative nexus opinions rendered by November 2012, August 2014, May 2015, and August 2015 VA examiners.  

In its Memorandum Decision, the Court did not address, or find fault with, the Board's denial of service connection on a direct basis.  However, the Court found that the August 2014, May 2015, and August 2015 opinions were inadequate for the adjudication of the secondary aspect of the Veteran's service connection claim.  Therefore, a remand is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

In regard to the August 2014 VHA opinion, the Court found that the examiner used the incorrect legal standard in determining whether the Veteran's sleep apnea had been aggravated by a service-connected disability.  Specifically, the examiner considered aggravation in terms of whether the disability had been "permanently worsened beyond the normal progression of that disease," when in fact the examiner should have considered aggravation in terms of "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38  C.F.R. § 3.110(b) (emphasis added).

Additionally, the Court determined that the examiner did not offer a clear conclusion regarding whether the Veteran's sleep apnea was aggravated by his service-connected disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (a medical opinion must sufficiently inform the Board of a medical expert's judgment on a medical question).  In this regard, the examiner stated that the sleep apnea was not "significantly aggravated" by his chronic sinusitis.  The use of the word "significantly" obfuscates the examiner's opinion, and it does not give the Board a clear conclusion to weigh against other medical evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The use of a qualifying term creates an ambiguity regarding what qualifies as "significantly aggravating."

Finally, the Court found the opinion lacked sufficient rationale.  See id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In supporting his conclusion, the examiner reasoned that obstructive sleep apnea could be aggravated by a deviated septum or turbinate hypertrophy; however, he did not believe these conditions were related to the chronic sinusitis.  The examiner provided no additional rationale why the chronic sinusitis did not aggravate the obstructive sleep apnea beyond concluding two disorders that could aggravate sleep apnea were unrelated to the chronic sinusitis.

In regard to the May 2015 opinion and August 2015 addendum, the Court found that it was unclear if the examiner used the correct legal standard for secondary service connection.  In this regard, the examiner never explicitly stated what standard he was applying; however, the Court found his terminology of "lasting weight gain" suggested he was considering any worsening in terms of a permanent effect.  Moreover, in the January 2015 remand, the Board included the incorrect "permanently worsening" standard.   

Secondly, the Court found that the examiner did not sufficiently address if the Lithium medication caused any weight gain in the Veteran.  In this regard, the examiner spoke generally about the effects of Lithium on average, then he noted the Veteran's weight fluctuations during the time he was taking Lithium, including 44 pounds of weight gain between December 2007 and April 2008, and 32 pounds of weight gain between April 2011 and March 2012; however, he did not address if the Lithium medication aggravated his weight gain.  That is, if his Lithium medication caused any additional weight gain than the Veteran would have otherwise experienced.

Finally, the August 2015 addendum opinion, provided by a psychiatrist, was mischaracterized as an opinion rendered by an otolaryngologist, which was ordered by the January 2015 remand.  As an otolaryngologist's opinion was never obtained or explained why it was not necessary, the directives of the January 2015 remand have not been substantially fulfilled.  D'Aries, supra.  However, such opinion was only deemed necessary if the ordered psychiatrist's opinion linked the Veteran's weight gain to his use of Lithium medication.  Given that the May 2015 and August 2015 psychiatrist opinions were inadequate, a subsequent opinion by an otolaryngologist was precluded.  However, in light of the inadequate medical opinions previously obtained, the Board will request an opinion from an otolaryngologist, if possible, on remand in regard to whether the Veteran's chronic sinusitis or, if found, weight gain associated with his Lithium use caused or aggravated his obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Forward the record to an appropriate examiner other than the psychiatrist who provided the May 2015 and August 2015 VA medical opinions in order to determine whether the Veteran's weight gain is associated with the Lithium medication taken for his service-connected major depressive disorder. The record, including a copy of this remand, must be made available to and reviewed by the examiner.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

Following a review of the record, the examiner is requested to address the following inquiry:

The examiner should identify the Veteran's periods of Lithium use, and any weight gain during those periods of use.  The examiner should then opine to what extent, if any, the Veteran's weight gain was caused or aggravated by his Lithium use.  In other words, the examiner should clarify what, if any, additional weight the Veteran gained because of his Lithium use.    

In doing so, the examiner should specifically comment on two known periods of weight gain while the Veteran was using Lithium: 44 pounds of weight gain between December 2007 and April 2008, and 32 pounds of weight gain between April 2011 and March 2012.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2. After obtaining the above opinion, forward the record to an otolaryngologist, if possible, in order to determine whether the Veteran's service-connected chronic sinusitis or, if found, weight gain associated with his Lithium use caused or aggravated his obstructive sleep apnea.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

(A)  If the previous medical opinion found that all or part of the Veteran's weight gain was caused or aggravated by his Lithium use, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that his weight gain due to Lithium use caused or aggravated his obstructive sleep apnea.

The examiner should note that aggravation in this context means "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38  C.F.R. § 3.110(b).  

If aggravation is found, the examiner should determine, if possible, to what extent the obstructive sleep apnea was aggravated beyond the natural progression of such disease.

(B)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected chronic sinusitis caused or aggravated his obstructive sleep apnea.  In doing so, the examiner should again note that aggravation in this circumstance exists when there is "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."

If aggravation is found, the examiner should determine, if possible, to what extent the obstructive sleep apnea was aggravated beyond the natural progression of such disease.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence. If any of the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




